Citation Nr: 0608083	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for bilateral plantar 
fibromatosis, on a direct basis and as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from February 1969 
to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for hepatitis C and for bilateral plantar fibromatosis.  
During the current appeal (and, specifically as set forth in 
the statement of the case issued in November 2004), the RO 
redefined the veteran's bilateral foot claim to include the 
matter of whether service connection for the currently 
diagnosed bilateral plantar fibromatosis was warranted on a 
secondary basis.  

In a statement received at the RO in November 2004, the 
veteran maintained that his "doctor [had] told . . . [him 
that he] might have a skin condition related to defoliants."  
The issue of entitlement to service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides, has not been adjudicated by the RO and is not 
inextricably intertwined with the current appeal.  The claim 
is, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issues on appeal.  

2.  Hepatitis C was not present during active military duty 
or until many years thereafter and is not associated in any 
way to such service.  

3.  Bilateral plantar fibromatosis was not present during 
active military duty or until many years thereafter and is 
not associated in any way to such service or to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  Bilateral plantar fibromatosis was not incurred or 
aggravated in service and is not the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In the present case, June 2002, June 2004, and August 2004 
letters, along with the December 2002 rating action, the 
November 2004 SOC, and the February 2005 supplemental 
statement of the case (SSOC), informed the veteran of the 
type of evidence necessary to support his service connection 
claims.  These documents also notified the veteran of the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

Further, the June 2002, June 2004, and August 2004 letters 
notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his service connection claims but that he must provide enough 
information so that the agency could request the relevant 
records.  These letters also informed the veteran of his 
opportunity to submit "any other evidence or information 
that . . . [he] think[s] will support . . . [his] claim," 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim," "additional things," and "any statement . 
. . in support of . . . claim."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession 
with regard to his service connection claims.  

While the June 2002 letter was issued prior to the RO's 
initial denial of the service connection claims on appeal in 
December 2002, the June 2004 and August 2004 letters were 
furnished to the veteran after the agency's initial denial of 
these issues.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Importantly, the claimant has 
the right to VCAA content complying notice and proper 
subsequent VA process, and this notification requirement has 
been done, as discussed above.  Although the notices provided 
to the veteran in June 2004 and August 2004 were not given 
prior to the first adjudication of the service connection 
issues addressed in this decision, the content of the notices 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was twice readjudicated.  An SOC was issued in November 
2004, and an SSOC was provided to the veteran in February 
2005.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's service connection claims, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the veteran's 
service connection claims.  In this regard, the Board 
acknowledges that, following the issuance of the SSOC in 
February 2005, additional VA medical records were received 
and associated with the veteran's claims folder.  
Significantly, however, most of these additional reports 
reflect only treatment for, and evaluation of, the veteran's 
psychiatric condition.  While some of the additional records 
provide evidence of present treatment for the veteran's 
hepatitis C and bilateral plantar fibromatosis, these reports 
do not discuss the etiology of either of these disabilities.  
As such, the Board finds that the additional medical records 
received after the issuance of the last SSOC in February 2005 
are not relevant to the claims for service connection for 
hepatitis C and bilateral plantar fibromatosis which are 
currently on appeal.  A remand to accord the RO, through the 
Appeals Management Center (AMC), an opportunity to 
re-adjudicate these service connection claims in light of the 
additional evidence received since the February 2005 SSOC and 
to issue another SSOC upon any further denial of these claims 
is, therefore, not required.  38 C.F.R. § 19.31(b)(1) (2005) 
(which stipulates that the agency of original jurisdiction 
(AOJ) will furnish the appellant and his or her 
representative, if any, with an SSOC if the AOJ receives 
additional pertinent evidence after an SOC or the most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board).  

Importantly, all relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  Further, the veteran has been 
accorded pertinent VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duties to notify and to 
assist the veteran in the development of his service 
connection claims.  The Board will proceed, therefore, to 
adjudicate the issues of entitlement to service connection 
for hepatitis C and for bilateral plantar fibromatosis based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

A.  Hepatitis C

Throughout the current appeal, the veteran has asserted that 
he developed hepatitis C during service when he was exposed 
to a wounded (and bleeding) fellow serviceman who had 
"tripped a mine" and when he (the veteran ) handled 
deceased fellow servicemen with severe wounds.  The veteran 
has also maintained that, at the time of these incidents, he 
had sustained small cuts to his body.  

In a statement received at the RO in November 2004, the 
veteran explained that he has only rarely used intravenous 
drugs or intranasal cocaine and only with "new, unused 
equipment."  He acknowledged having had his left ear 
pierced, and sharing razor blades, during his Vietnam 
service.  He specifically denied engaging in high-risk sexual 
activity, having had hemodialysis, having had acupuncture 
with non-sterile needles, or ever having been exposed to any 
contaminated blood or fluids as a healthcare worker.  He also 
stated that he had had a blood transfusion in December 1972.  

Competent evidence of record, however, does not support the 
veteran's contentions that he developed hepatitis C as a 
result of his active military duty in Vietnam.  Service 
medical records (including the December 1970 separation 
examination) are negative for complaints of, treatment for, 
or findings of hepatitis C.  

According to a VA outpatient treatment record dated in 
December 2001, a diagnosis of a chronic hepatitis C infection 
was first made in March 1996.  Subsequent medical records 
reflect continued treatment for this disability but do not 
provide competent evidence of an association between the 
disorder and the veteran's active military duty.  In fact, at 
a December 2004 VA foot examination, the examiner (who had 
the opportunity to review the veteran's claims folder and to 
examine him) diagnosed cirrhosis, secondary to hepatitis C 
and expressed his opinion that "[i]t is likely that . . . 
[the veteran] contracted hepatitis C after service."  In 
support of this conclusion, the examiner cited the veteran's 
post-service risk factors, including intranasal cocaine use, 
multiple sexual partners, blood transfusion, and intravenous 
drug use.  The examiner further explained that the veteran's 
contact with a wounded fellow serviceman, having his left ear 
pierced, and sharing razors during service were "unlikely" 
the impetus for his hepatitis C.  

Clearly, the medical evidence of record does not establish a 
nexus between the diagnosed hepatitis C and the veteran's 
active military duty.  Hepatitis C was first diagnosed many 
years after the veteran's separation from active military 
duty, and this disability has not been shown to be associated 
with his service in any way.  In fact, competent evidence of 
record supports a nexus between the veteran's hepatitis C and 
his post-service activities.  Consequently, the preponderance 
of the evidence is against the veteran's claim for service 
connection for hepatitis C, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

B.  Bilateral Plantar Fibromatosis

Throughout the current appeal, the veteran has asserted that 
he developed plantar fibromatosis of both feet as a result of 
his active military duty.  In the alternative, the veteran 
asserts that his bilateral plantar fibromatosis was caused by 
his hepatitis C.  

Competent evidence of record, however, does not support the 
veteran's contentions.  According to the service medical 
records, at the enlistment examination conducted in February 
1968, the veteran reported having a history of plantar warts 
on his feet.  However, the physical examination conducted at 
that time demonstrated that the veteran's feet were normal.  
In October 1969, the veteran was treated for plantar warts on 
both of his feet.  The December 1970 separation examination 
indicated that his feet and skin were normal.  

Post-service medical records do not reflect a diagnosis of 
bilateral fascial fibromatosis of both feet until many years 
after separation from service.  In recent years, the veteran 
has received regular treatment for hard bone-like masses on 
the soles of his feet.  

Significantly, these post-service medical reports do not 
provide competent evidence of an association between the 
veteran's diagnosed bilateral fascial fibromatosis and his 
active military duty, including any service-connected 
disability.  According to a January 2002 VA outpatient 
treatment record, the veteran reported having a ten-year 
history of lumps on his feet.  By the veteran's own 
admission, his bilateral foot condition did not begin until 
more than 20 years after his discharge from active military 
duty.  

Furthermore, at the December 2004 VA foot examination, the 
veteran reported that the "lumps" on the bottom of his feet 
first appeared approximately 10 to 12 years prior to the 
evaluation.  Again, by the veteran's own admission, his 
bilateral foot condition did not begin until more than 
20 years after his discharge from active military duty.  
Importantly, the examiner, who had the opportunity to review 
the veteran's claims folder and to examine his feet, 
diagnosed bilateral plantar fibromatosis with Dupuytren's 
contractures and specifically concluded that the veteran's 
bilateral plantar fibromatosis is "not related to any 
condition in service."  

No competent evidence has been received which refutes the 
December 2004 VA examiner's opinion.  Clearly, therefore, the 
medical evidence of record does not establish a nexus between 
the diagnosed bilateral plantar fibromatosis and the 
veteran's active military duty.  

Moreover, at a November 2002 VA general medical examination, 
the examiner had the opportunity to review the veteran's 
claims folder.  A physical examination was positive for the 
presence of nodules over the veteran's plantar fascia.  
Thereafter, the examiner concluded that the nodularity over 
the flexor tendons of the veteran's feet was consistent with 
a Dupuytren's diathesis.  In addition, the examiner believed 
that "it is more likely than not that these nodularities are 
related to the veteran's liver disease which is related to 
his hepatitis C."  No other competent evidence discussing 
the etiology of this disorder has been received and 
associated with his claims folder.  

The pertinent regulation clearly states that a disability 
that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  Significantly, as the Board has 
previously determined in this decision, service connection 
for hepatitis C is not warrant.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
plantar fibromatosis, on a direct basis and as secondary to 
service-connected disability.  The reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Service connection for hepatitis C is denied.  

Service connection for bilateral plantar fibromatosis, on a 
direct basis and as secondary to service-connected disability 
is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


